In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-732V
                                      Filed: August 4, 2015
                                           Unpublished

****************************
FRANKLIN JENKINS,                     *
                                      *
                   Petitioner,        *      Joint Stipulation on Damages;
                                      *      Influenza Vaccine or Flu Vaccine;
                                      *      Dermatofibroma; Shoulder Injury
SECRETARY OF HEALTH                   *      Related to Vaccine Administration;
AND HUMAN SERVICES,                   *      (“SIRVA”); Special Processing Unit
                                      *      (“SPU”)
                   Respondent.        *
                                      *
****************************
Ronald Homer, Esq., Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Jennifer Reynaud, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On August 13, 2014, Franklin Jenkins filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that he suffered a shoulder injury related
to vaccine administration [“SIRVA”] and dermatofibroma resulting from the influenza
vaccine he received on October 4, 2011. Petition at 1; see Stipulation, filed Aug. 3,
2015, ¶¶ 1-2, 4. Petitioner further alleges that he experienced the residual effects of his
injury for more than six months. Petition, ¶ 29; see Stipulation, ¶ 4. Respondent denies
that the influenza vaccination caused petitioner’s SIRVA and dermatofibroma or any
other injury. Stipulation, ¶ 6.




1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
August 3, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

      Respondent agrees to pay petitioner a lump sum of $22,000.00 in the form of a
check payable to petitioner, Franklin Jenkins. Stipulation, ¶ 8. This amount represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).
Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                      2
Case 1:14-vv-00732-UNJ Document 25 Filed 08/03/15 Page 1 of 5
Case 1:14-vv-00732-UNJ Document 25 Filed 08/03/15 Page 2 of 5
Case 1:14-vv-00732-UNJ Document 25 Filed 08/03/15 Page 3 of 5
Case 1:14-vv-00732-UNJ Document 25 Filed 08/03/15 Page 4 of 5
Case 1:14-vv-00732-UNJ Document 25 Filed 08/03/15 Page 5 of 5